Citation Nr: 1625522	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for gastrointestinal reflux disease (claimed as acid reflux).

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type 2.

5.  Entitlement to service connection for an eye disability, claimed as secondary to service-connected diabetes mellitus type 2.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability(ies).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, L.B.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions issued by the RO.  

In a September 2011 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss, GERD (claimed as acid reflux), hypertension and an eye disability.  In December 2011, the Veteran filed a notice of disagreement (NOD) with the denial of all the service connection claims.   In June 2013, the RO issued a statement of the case (SOC),and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

In June 2013 rating decision, the RO, inter alia, denied claims for a rating in excess of 70 percent for PTSD and for a TDIU.  In July 2013, the Veteran filed an NOD  with respect to both denials.  In November 2015, the RO issued an SOC, and in  In December 2015, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2016, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  During the hearing, the Veteran and his agent indicated that the Veteran wished to withdraw from appeal the claims for an increased rating for PTSD and for a TDIU; these matters are being formally dismissed, below.

As for the matter of representation, the Board notes that the Veteran was previously represented by National Association of County Veteran Service Officers (as reflected in VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, filed in April 2013).  However, in February 2013, the Veteran filed with the RO a power of attorney (as reflected in VA Form 21-22a, Appointment of Individual as Claimant's Representative, filed in April 2016) in favor of private agent John P. Dorrity.  The Board recognizes the change in representation.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.

The Board's disposition of the claims for service connection for GERD (claimed as acid reflux) and an increased rating for PTSD is set forth below.  The claims for service connection for bilateral hearing loss, an eye disability, and hypertension, and a TDIU are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDING OF FACT

During his April 2016 Board hearing, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claims for service connection for GERD (claimed as acid reflux) and for a rating in excess of 70 percent for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the matters of service connection for GERD (claimed as acid reflux) and for a rating in excess of 70 percent for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).   An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.   38 C.F.R. § 20.204 (2015). 

In the present case, the appellant, has withdrawn from appeal the claims for service connection for GERD (claimed as acid reflux) and for a rating in excess of 70 percent for PTSD, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.



ORDER

The appeal as to the denial of service connection for GERD (claimed as acid reflux) is dismissed.

The appeal as to the denial of a rating in excess of 70 percent for PTSD is dismissed.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

Regarding the claims for service connection for hypertension and an eye disability, the Veteran was afforded a VA examination in May 2012.  There, the examiner stated that hypertension and eye disabilities were less likely as not due to or permanently aggravated by diabetes mellitus.  However, the examiner did not provide a rationale to support her opinions.  Given the lack of any rationale with regard to whether diabetes mellitus caused or aggravated any eye disability or hypertension, the Board concludes that the May 2012 VA examination is inadequate, with respect to hypertension and an eye disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Because the record does not include an adequate medical opinion that includes a more thorough discussion, the Board finds that additional AOJ action to obtain an appropriate medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
 § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the AOJ should obtain from the examiner who conducted the May 2012 examination an addendum opinion that contains a more thorough discussion and rationale regarding the etiology of the Veteran's hypertension and eye disability.  If the same examiner is not available, the AOJ should arrange for another appropriate physician to provide an addendum opinion, based on file review only (if possible).  The AOJ should only arrange for the Veteran to undergo another VA examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Regarding bilateral hearing loss, the Veteran testified that he visited the James J. Howard Community Based Outpatient Clinic (CBOC) for treatment from an audiologist the day prior to the Board hearing.  See Board Hearing Transcript at 21.  To date, only VA treatment records dated through December 2014 are of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

The Board points out that, as any decision with respect to the claims for service connection may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the other claims on appeal.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, this matter is being remanded, as well.

While these matters are on remand, to ensure that all due process requirements are met, and the record for each remaining claim is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the James J. Howard CBOC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his agent a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records-to particularly include any treatment records related to bilateral hearing loss, hypertension and/or an eye disability.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the May 2012 VA examiner an addendum opinion addressing the etiology of the Veteran's hypertension and eye disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

For each hypertension and diagnosed eye disability (currently present, or present at any point pertinent to each current claim, even if now resolved or asymptomatic), the examiner should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused OR (2) is or has been aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus type 2.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b).

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his agent an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


